United States Securities And Exchange Commission Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08359 The Westport Funds (Exact name of registrant as specified in charter) 253 Riverside Avenue, Westport, Connecticut 06880 (Address of principal executive offices) (Zip code) Edmund H. Nicklin, Jr., 253 Riverside Avenue, Westport, Connecticut 06880 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 593-7878 Date of fiscal year end: 12/31 Date of reporting period: 06/30/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. Item 1. Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). Performance Results THE WESTPORT FUNDS Average Annual Total Returns*– June 30, 2011 Fund or Index Six Months One Year Five Years Ten Years# Since Inception#,i Westport Select Cap Fund – Class Rii 12.64% 35.79% 7.23% 6.94% 10.69% Russell 2000® Indexiv 6.21% 37.41% 4.08% 6.27% 6.19% Westport Fund – Class Riii 8.16% 35.60% 8.26% 8.17% 10.83% Russell Midcap® Indexiv 8.08% 38.47% 5.30% 7.59% 8.12% As set forth in the Funds’ prospectus dated May 1, 2011, the actual Total Annual Fund Operating Expenses for Class R shares of the Westport Select Cap Fund and the Westport Fund were 1.36% and 1.27%, respectively, at December 31, 2010. Total Annual Fund Operating Expenses for Class R shares include shareholder servicing fees. During the fiscal year ended December 31, 2010, the Class R shares of the Westport Select Cap Fund and the Westport Fund paid shareholder servicing fees equal to 0.14% and 0.13%, respectively. Please see the Funds’ Financial Highlights on pages 19 and 21 for the actual Total Fund Operating Expenses paid for the six-month period ended June 30, 2011. Westport Advisers, LLC has also contractually agreed to waive a portion of its advisory fees and/or assume certain expenses so that Total Annual Fund Operating Expenses do not exceed 1.50% for any class. # Performance of the Class R shares of the Westport Fund reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. The following pertains to the chart above as well as to the letter to shareholders on the following pages. Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. * The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. i The Class R shares of the Westport Select Cap Fund and the Westport Fund commenced operations on December 31, 1997. ii The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares of the Westport Select Cap Fund, see the Financial Highlights on page 20. iii The Class I shares of the Westport Fund commenced operations on February 9, 2001. For the total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. iv The Russell Midcap® Index is an index comprised of the 800 smallest companies in the Russell 1000® Index and represents approximately 31% of the total market capitalization of the Russell 1000® Index, an index of the 1,000 largest companies in the Russell 3000® Index, comprised of the 3,000 largest U.S. domiciled publicly-traded companies representing approximately 98% of the investable U.S. equity market. The Russell 2000® Index, also a subset of the Russell 3000® Index, is comprised of the 2,000 smallest U.S. domiciled publicly-traded common stocks in the Russell 3000® Index, and represents approximately 10% of the total market capitalization of that index. You should note that The Westport Funds are professionally managed mutual funds, which are subject to advisory fees and other expenses, while the indices are unmanaged and do not incur expenses. You cannot invest directly in an index. v Lipper Multi-Cap Core Index represents the total returns of the funds in the indicated category, as defined by Lipper, Inc. Lipper is an independent ranking organization for the mutual fund industry. 2 Letter to Shareholders July 11, 2011 Dear Fellow Shareholder: This year started with the expectation of much better U.S. economic performance supported by the Federal Reserve’s second round of quantitative easing and the December budget compromise between the Obama administration and Congress which included some added stimulus and no increase in individual or corporate tax rates. The financial markets embraced the support and stability provided by these actions with the equity markets recording high single digit gains in the first quarter as measured by the Russell Midcap® and Russell 2000® Indices. After strong first quarter earnings were reported in April, a number of problems gained visibility and cast doubt on the strength of the global economy. Greece was unable to return to the debt market and again needs substantial financial assistance to avoid default, despite a bailout package arranged by the Eurozone and the International Monetary Fund last year. The Irish and Portuguese economies continued to slide and interest rates on their sovereign debts increased, reaching unsustainable levels despite having received bailout packages. The Japanese earthquake and tsunami hit the country’s industrial production and the global supply chain. China’s continued tightening of monetary policy has caused some economists to predict an increased probability of an economic hard landing. In the U.S., housing has done no better than stabilize despite substantial support, and an agreement to reign in Federal government deficits has not been forthcoming. The weight of these disruptions and the slippage in first half interim economic readings suggested the domestic economy was slowing from the 3.1% level of real Gross Domestic Product (“GDP”) recorded in the final quarter of 2010. U.S. equity markets responded by declining in May and June and second quarter performance was salvaged only by a strong equity rally in the last week of June. This rally was triggered by more positive manufacturing related statistics and the continuing recognition that equities are more attractive than fixed income securities where the yield on the 10-year U.S. Treasury is approximately 3% and near 0% on cash equivalents. Most of the negative factors noted above will resolve themselves with the passage of time, although some will necessitate regional or multinational intervention. A compromise will emerge in Washington to raise the debt ceiling - the U.S. government will not default on either the interest or principal of its debt obligations. The chronic inability of the Eurozone to deal with the Greek insolvency and the other financially distressed countries that follow, can more charitably be viewed as providing time for Eurozone banks to build reserves for forthcoming sovereign debt write-downs. With this background and considering the global pluses and minuses, the Federal Reserve’s forecast of improved real U.S. GDP growth in the 2011 second half seems reasonable. In this unsettled global economic environment, domestic equities delivered respectable results. The Russell 2000® Index and the Russell Midcap® Index returned 6.21% and 8.08% in the first half of 2011, respectively. A large number of portfolio positions were positive contributors to the 12.64% performance for the Westport Select Cap Fund Class R shares (19 of 31 holdings) and 8.16% for the Westport Fund Class R shares (36 of 48 holdings) in the first half of 2011. Since inception 13½ years ago, the Westport Select Cap Fund has outperformed the Russell 2000® Index by an average of 4.5 percentage points per year with a compound average annual return of 10.69% compared to 6.19% for the Russell 2000® Index. The first half out-performance of 6.43 percentage points for the Westport Select Cap Fund was primarily the result of excellent performance by a number of its largest portfolio holdings. Precision Castparts Corp., a manufacturer of complex metal components, the Westport Select Cap 3 Fund’s largest holding, returned 18% in the half and contributed 1.9 percentage points to the Fund’s results. Universal Health Services, Inc., an operator of acute care and behavioral hospitals, gained 19% and contributed 1.9 percentage points. DeVry, Inc., a for-profit education company, gained 26% and contributed 1.7 percentage points to performance. ITT Educational Services, Inc. also a for-profit education company, gained 29% and contributed 1.2 percentage points. Finally, IPG Photonics Corp., a manufacturer of fiber lasers, appreciated over 130% in the half and contributed 2.7 percentage points to the Westport Select Cap Fund’s return. The two for-profit education companies, DeVry, Inc. and ITT Educational Services, Inc. recorded attractive gains after the U.S. Department of Education’s release of its revamped gainful employment regulation, which was less onerous than had been feared by investors. The share price gains after the release of the modified regulation afforded an opportunity to reduce the combined portfolio weighting of these two companies by approximately 4 percentage points. At June 30, 2011 they comprised less than 10% of the Westport Select Cap Fund’s portfolio. This action does not reflect a reduction in our view of the long term opportunity for quality, for-profit education companies, but is more an acknowledgement that continued stock price volatility is likely as these companies adjust their operations to the new regulatory and business environments in the short term. There were two portfolio holdings that had a meaningful negative effect. First, Forest Oil Corp., an oil and gas exploration company, fell nearly 30% during the half, costing 1.3 percentage points. Recent drilling results in the company’s properties in the Texas Panhandle have been disappointing, raising a question about their value. Fortunately, Forest Oil Corp. has accumulated significant land holdings in two other areas that could add meaningful oil and liquids reserves – the Eagle Ford Shale in southeast Texas and the Permian Basin in west Texas. Also, the company is spinning off its Canadian operations into a free-standing company, Lone Pine Resources, Inc. Talbots, Inc. fell over 72% and cost the Westport Select Cap Fund 0.4 of a percentage point in performance. The company, a women’s apparel retailer, has been attempting a turnaround in its business by re-focusing on younger customers. To date, this effort has not been successful and the company’s outlook is not promising. The position was eliminated from the portfolio during the period. The Westport Fund Class R shares returned 8.16%, slightly ahead of the Russell Midcap® Index benchmark and 2.1 percentage points better than the Lipper Multi-Cap Core Index for the first half of 2011. This Lipper Index captures results for mutual funds that have holdings in the large, medium and small market capitalization categories, providing another relevant comparison for the Westport Fund. The long term performance for The Westport Fund Class R shares is an average annual return of 10.83% for the 13½ years since inception. This compares favorably to the average annual returns of 8.12% for the Russell Midcap® Index and 4.85% for the Lipper Multi-Cap Core Index, respectively. Turning to individual portfolio holdings, Teradata Corp. saw the largest price gain among portfolio holdings of more than 46% during the first half and made the largest individual contribution to the Westport Fund’s performance of 1 percentage point. Teradata Corp. is a leading supplier of data warehousing solutions which are being utilized in an expanding number of industries and geographies. The second largest contribution to performance in the first half came from Precision Castparts Corp. which added over 0.7 percentage points on appreciation of 18%. This manufacturer of complex metal components for the aerospace and power industries is seeing demand from increased orders for commercial aircraft, both existing models as well as from a new generation of airplanes. FEI Company, a maker of sophisticated electron microscopes, contributed nearly 0.6 percentage points to performance on an approximate 45% gain. Kinetic Concepts, Inc., a supplier of equipment to manage wound care, saw a 38% gain in the first half and contributed 0.5 percentage points to performance. It was reported last week that Kinetic Concepts, Inc. had been approached by at 4 least two private equity firms interested in a buyout of the firm. This produced a further rise in the company’s share price at the beginning of the third quarter. The most disappointing performance for the first half was reported by Forest Oil Corp. which saw a 30% drop in its share price and a 0.6 percentage point reduction in the Westport Fund’s performance. As noted previously, the issue is the recent disappointing drilling results form the company’s properties in the Texas Panhandle. The other disappointment was a 29% negative return for Lender Processing Services, Inc., which produced a 0.7 percentage point decrease in the Westport Fund’s performance in the half. Lender Processing Services, Inc. is the back office for mortgage operations for many of the country’s largest banks and has been hurt by a reduction in mortgage activity - originations, refinancings, and foreclosures. There is also a question about the extent of its involvement in what has become known as “robo-signing” of foreclosure documentation. All four bank holdings saw negative returns in the first half but this subtracted only 18 basis points from the Westport Fund’s performance. The acquisition of Beckman Coulter, Inc. by Danaher Corp. closed at the end of June. There were four companies added to the Westport Fund’s portfolio during the first half - MSC Industrial Direct Company, a distributor of supplies to industrial customers; Ross Stores, Inc, a national chain of retail stores offering off-price brand name apparel and accessories; Check Point Software Technologies, Ltd., a supplier of security software for information networks; and MasterCard, Inc., the second largest global payment company. An amendment from Senator Durbin to the Dodd-Frank Act, mandated that the Federal Reserve research and then set the interchange fee on debit card transactions. The Fed’s initial rate for the interchange fee was 12¢ per transaction, versus 44¢ per transaction historically. MasterCard Inc.’s share price decline provided an attractive price for ownership in a unique and attractive business with excellent expansion opportunities internationally. Just prior to the end of the second quarter the Fed announced that it had settled on an interchange fee of 24¢ per transaction, a substantial improvement from the initial rate. MasterCard Inc.’s share price appreciated and provided a 24% gain on the Westport Fund’s position in the first half. Outlook The fundamental cause of the U.S. financial crisis that began in 2008 was over- leveraging within the financial system and excessive debt held by consumers primarily through housing. The U.S. government leveraged its balance sheet to stabilize the financial system and provide support for the economy with fiscal stimulus. As a result of these efforts and previous deficit spending, the gross debt incurred by the Federal government is currently $14.3 trillion, approximately equal to nominal GDP, a ratio of 100%. In an op-ed in the Financial Times April 5, 2011 edition, Ken Rogoff of Harvard University noted that the 90% debt to nominal GDP ratio is a threshold beyond which higher levels are associated with lower growth. At present the average interest rate on this $14.3 trillion of debt is approximately 2.4%. Rogoff further observes that “[sovereign] debt can be worked off only slowly, while [interest] rates can rise suddenly.” If the average interest rate rose to a more normal 4%, the annual interest cost on the Federal debt would increase by $230 billion when the existing debt matures and is replaced. This increment in interest expense would offset deficit reduction of $2 trillion over a ten-year planning horizon or $200 billion per year, a level the Congress and the Obama administration are laboring to produce. For the Federal government’s debt to GDP ratio to stabilize, future government expenditures must be targeted at investments or projects that improve the economy’s efficiency, rather than stimulus to increase broad based demand. When John Maynard Keynes proposed aggressive deficit spending by governments during the Great Depression as a means of braking the economic slide, the major countries did not have a national balance sheet constraint of high leverage and could afford inefficient stimulus. 5 The most pressing economic problems are the lack of an agreement in the United States to raise the Federal debt ceiling and in Europe a mechanism to allow the financially weak Eurozone countries to maintain access to debt markets while the banks of the member countries build reserves. If the U.S. is successful in reaching a debt ceiling agreement and the Eurozone avoids unmanaged fiscal defaults, it’s reasonable to expect the Federal Reserve’s forecast of improved real GDP growth in the second half of 2011 relative to the first half, will be realized. With better domestic growth it appears likely that analysts’ estimates for 2011 of $100 of operating earnings for the S&P 500 Index can be achieved. At today’s closing price the price earnings multiple for this year would be about 13.25, suggesting support for equity prices from undervaluation. The portfolios of the two Westport Funds seem reasonably well positioned to weather this uncertain environment and may benefit as the recent disruptions are resolved. We appreciate the confidence of our shareholders. Sincerely, Edmund H. Nicklin, Jr. Andrew J. Knuth The discussions included in this shareholder report may contain certain forward-looking statements about the factors that may affect performance of the Funds in the future, including the portfolio managers’ outlook regarding economic, market, political, and other factors relevant to investment performance. These statements are based on the portfolio managers’ expectations concerning certain future events and their expected impact on the Funds, and are current only through the date on the cover of this report. Forward-looking statements are inherently uncertain and are not intended to predict the future performance of the Funds. Actual events may cause adjustments in the portfolio managers’ strategies from those currently expected to be employed, and the outlook of the portfolio managers is subject to change. Any opinions of the Portfolio Managers are intended as such and not as statements of fact requiring affirmations. 6 WESTPORT SELECT CAP FUND PORTFOLIO SUMMARY June 30, 2011 Portfolio Comments The Westport Select Cap Fund registered a significant outperformance of 6.4 percentage points for the first half of 2011. The performance for the benchmark Russell 2000® Index (“Index”) during the period was 6.21%. Domestic equity markets performed well in the first half despite economic pressure related to deficit and debt levels in both the U.S. and Europe. Equity markets were supported by the second round of quantitative easing by the Federal Reserve and a budget compromise in December 2010 between the Congress and the Obama administration. The Russell 2000® Index is comprised of ten industry sectors. Comparing first half returns for these industry sectors, the Westport Select Cap Fund’s holdings outperformed in five and underperformed those of the benchmark Index in five. For the five industry sectors where the Fund’s holdings outperformed, the contribution to portfolio performance exceeded that from the corresponding sector in the benchmark Index by at least one percentage point. Consumer Discretionary and Services provided the largest outperformance at 2.8 percentage points. The only significant negative industry sector contribution was Energy at -0.2 percentage points. In the first half 19 of 31 portfolio holdings provided returns that exceeded the 6.21% return from the Index. There were 8 companies whose returns for the first half were greater than 20% and 6 companies that contributed in excess of 1 percentage point to the Westport Select Cap Fund’s performance. IPG Photonics Corp.i (fiber optic lasers) was the largest contributor to portfolio performance at 2.7 percentage points with a gain of nearly 130% for the first half. The Fund’s two for-profit education companies, DeVry, Inc.i and ITT Educational Services, Inc.,i each saw returns in excess of 25% for the half and together contributed nearly 3 percentage points to portfolio performance. This represented a rebound from their 2010 performance and was primarily the result of a better outcome from a revamp of the U.S. Department of Education’s gainful employment regulation. This revamp also provided an opportunity to significantly reduce the combined weighting in these two companies to below 10% of the portfolio on June 30, 2011. Talbots, Inc.i, (women’s apparel retailer) has been unsuccessful in its turnaround efforts to date, costing the portfolio 0.4 percentage points before its liquidation. Forest Oil Corp.i (oil and gas exploration), the largest negative contributor in the half, reduced portfolio performance by approximately 1.3 percentage points as investors reacted to disappointing drilling results on the company’s acreage in the Texas Panhandle. i References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. 7 Westport Select Cap Fund (WPSRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2011 Fund or Index Six Months One Year Five Years Ten Years Since Inceptionii Westport Select Cap Fund – Class R 12.64% 35.79% 7.23% 6.94% 10.69% Russell 2000® Index 6.21% 37.41% 4.08% 6.27% 6.19% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Fund’s current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Select Cap Fund commenced operations on February 16, 1998. For the total return and other information relating to Class I shares, see the Financial Highlights on page 20. ii The Class R shares of the Westport Select Cap Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2011 (Unaudited) The illustration below provides the industry allocations for the Westport Select Cap Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products Consumer Products & Services Health Care Products & Services Business Products & Services Industrial Services Insurance Oil & Gas Producers Publishing Security Products & Services Medical Products & Services Other Holdings Cash & Cash Equivalents Total 8 WESTPORT FUND PORTFOLIO SUMMARY June 30, 2011 Portfolio Comments The Westport Fund’s primary benchmark, the Russell Midcap® Index (“benchmark Index”) had a return of 8.08% for the first half of 2011 as equity markets responded to the Federal Reserve’s second quantitative easing program and the budget compromise between the Congress and the Obama administration after the November 2010 elections. The stocks of the “good” businesses that characterize the Westport Fund’s portfolio holdings enabled the Class R shares to return 8.16%, slightly ahead of the benchmark Index. The Fund’s return exceeded that of the Lipper Multi-Cap Core Index by 2.1 percentage points for the first half. The benchmark Index is comprised of 10 industry sectors. The first half returns for these industry sectors split evenly between the Westport Fund and the benchmark Index – 4 for each with returns equal in two sectors. The contribution from the Materials and Processing industry sector was 1.2 percentage points greater for the Westport Fund than the benchmark Index. The Producer Durables sector also provided 1 percentage point of incremental performance to the Westport Fund. The Consumer Discretionary and Services sector was the reverse, a 1.8 percentage point deficit versus the benchmark Index, mostly due to the sector being underweight in the Fund and the underperformance of American Eagle Outfitters, Inc.i In the first half 36 of 48 portfolio holdings contributed positively to performance. Of these there were 7 that individually contributed more than 0.5 percentage points to the Fund’s results. The largest contributions were from Teradata Corp.i (data warehousing), Precision Castparts Corp.i (complex metal components) and Check Point Software Technologies, Ltd.i (security software for networks) at 1.0, 0.7 and 0.6 percentage points, respectively. The two holdings with the largest negative contributions were Forest Oil Corp.i (oil and gas exploration) and Lender Processing Services, Inc.i (mortgage processing) at -0.6 and -0.7 percentage points, respectively. i References to specific securities, sectors and industries discussed herein are not recommendations to buy or sell the securities or investments, and the Funds may not necessarily hold these securities or investments today. 9 Westport Fund (WPFRX) – Portfolio Summary Average Annual Total Returnsi – June 30, 2011 Fund or Index Six Months One Year Five Years Ten Yearsii Since Inceptionii,iii Westport Fund – Class R 8.16% 35.60% 8.26% 8.17% 10.83% Russell Midcap® Index 8.08% 38.47% 5.30% 7.59% 8.12% Performance data quoted represents past performance; past performance is not indicative of future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. The Funds’ current performance may be lower or higher than the performance data quoted. Investors may obtain current year-to-date and as of last month end performance information, within 7 business days, at www.westportfunds.com or by calling 1-888-593-7878. i The chart above represents the performance of the Class R shares only. Performance of the Class I shares may vary based on differences in expenses paid by shareholders in the different classes. The total returns shown above do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Class I shares of the Westport Fund commenced operations on February 9, 2001. For total return and other information relating to Class I shares of the Westport Fund, see the Financial Highlights on page 22. ii Performance of the Class R shares reflects certain waivers and expense reimbursements. Without such waivers and expense reimbursements, performance would have been lower. iii The Class R shares of the Westport Fund commenced operations on December 31, 1997. Representation of Portfolio Holdings June 30, 2011 (Unaudited) The illustration below provides the industry allocations for the Westport Fund. Industry Allocation (% of Net Assets) Industrial Specialty Products Business Products & Services Oil & Gas Producers Chemicals Consumer Products & Services Health Care Products & Services Medical Products & Services Insurance Banks & Thrifts/Financial Services Industrial Services Other Holdings Cash & Cash Equivalents Total 10 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS — 94.3% Shares Market Value Business Products & Services - 9.9% Arbitron, Inc. $ CACI International, Inc.(a) JDA Software Group, Inc.(a) Parametric Technology Corp.(a) Synopsys, Inc.(a) Communications Equipment & Services — 1.1% General Communication, Inc. - Class A(a) Consumer Products & Services — 13.5% Big Lots, Inc.(a) Carter's, Inc.(a) Darden Restaurants, Inc. Orient-Express Hotels Ltd. - Class A(a) Ruby Tuesday, Inc.(a) Saks, Inc.(a) Health Care Products & Services — 10.6% Universal Health Services, Inc. - Class B Industrial Services — 9.9% DeVry, Inc. ITT Educational Services, Inc.(a) Industrial Specialty Products — 23.6% Charles River Laboratories International, Inc.(a) FEI Company(a) IPG Photonics Corp.(a) Precision Castparts Corp. QLogic Corp.(a) Rogers Corp.(a) Insurance — 9.5% Arthur J. Gallagher & Company Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 2.2% Kinetic Concepts, Inc.(a) 11 THE WESTPORT FUNDS WESTPORT SELECT CAP FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2011 (Unaudited) COMMON STOCKS — 94.3% (Continued) Shares Market Value Oil & Gas Producers — 8.1% Forest Oil Corp.(a) $ Plains Exploration & Production Company(a) Stone Energy Corp.(a) Publishing — 3.6% John Wiley & Sons, Inc. Security Products & Services — 2.3% Checkpoint Systems, Inc.(a) TOTAL COMMON STOCKS (Cost $367,054,080) $ MONEY MARKETS — 5.7% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $47,740,890) $ TOTAL INVESTMENT SECURITIES — 100.0% (Cost $414,794,970) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (0.0)%(b) ) NET ASSETS — 100.0% $ (a) Non-income producing security. (b) Amount rounds to less than 0.05%. See accompanying notes to financial statements. 12 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS — 91.2% Shares Market Value Banks & Thrifts/Financial Services — 3.3% Cullen/Frost Bankers, Inc. $ MasterCard, Inc. - Class A State Street Corp. SunTrust Banks, Inc. WSFS Financial Corp. Broadcasting/Cable TV/Advertising — 0.6% Interpublic Group of Companies, Inc. Business Products & Services — 15.6% CA, Inc. CACI International, Inc.(a) Check Point Software Technologies Ltd.(a) Lender Processing Services, Inc. Parametric Technology Corp.(a) Synopsys, Inc.(a) Teradata Corp.(a) Chemicals — 9.3% Air Products and Chemicals, Inc. FMC Corp. Praxair, Inc. Consumer Products & Services — 8.2% American Eagle Outfitters, Inc. Dr. Pepper Snapple Group, Inc. McCormick & Company, Inc. Ross Stores, Inc. Engineering & Consulting — 1.6% Chicago Bridge & Iron Company N.V. Health Care Products & Services — 7.1% CVS Caremark Corp. Laboratory Corporation of America Holdings(a) Universal Health Services, Inc. - Class B Industrial Services — 2.8% Republic Services, Inc. 13 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2011 (Unaudited) COMMON STOCKS — 91.2% (Continued) Shares Market Value Industrial Specialty Products — 19.0% Amphenol Corp. $ Charles River Laboratories International, Inc.(a) FEI Company(a) International Rectifier Corp.(a) MSC Industrial Direct Company, Inc. - Class A Pall Corp. Precision Castparts Corp. Texas Instruments, Inc. W.W. Grainger, Inc. Insurance — 3.5% Brown & Brown, Inc. Willis Group Holdings plc Medical Products & Services — 5.8% Abbott Laboratories Kinetic Concepts, Inc.(a) Varian Medical Systems, Inc.(a) Oil & Gas Producers — 11.2% Anadarko Petroleum Corp. EOG Resources, Inc. Forest Oil Corp.(a) Plains Exploration & Production Company(a) Stone Energy Corp.(a) Transportation — 1.8% FedEx Corp. Utilities — 1.4% Entergy Corp. TOTAL COMMON STOCKS (Cost $306,550,095) $ 14 THE WESTPORT FUNDS WESTPORT FUND PORTFOLIO OF INVESTMENTS (Continued) June 30, 2011 (Unaudited) MONEY MARKETS — 7.6% Shares Market Value Federated U.S. Treasury Cash Reserve Fund $ TOTAL MONEY MARKETS (Cost $34,441,312) $ TOTAL INVESTMENT SECURITIES — 98.8% (Cost $340,991,407) $ OTHER ASSETS AND LIABILITIES — 1.2% NET ASSETS — 100.0% $ (a) Non-income producing security. See accompanying notes to financial statements. 15 THE WESTPORT FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Westport Select Cap Fund Westport Fund ASSETS Investment securities: At acquisition cost $ $ At market value (Note 2) $ $ Dividends receivable Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Payable for capital shares redeemed Payable to Adviser (Note 4) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized gain from security transactions Net unrealized appreciation on investments Net assets $ $ PRICING OF CLASS R SHARES Net assets attributable to Class R shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ PRICING OF CLASS I SHARES Net assets attributable to Class I shares $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) (Note 5) Net asset value, offering price and redemption price per share (Note 2) $ $ See accompanying notes to financial statements. 16 THE WESTPORT FUNDS STATEMENTS OF OPERATIONS For the Period Ended June 30, 2011 (Unaudited) Westport Select Cap Fund Westport Fund INVESTMENT INCOME Dividends $ $ TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Transfer agent fees, Class R (Note 4) Shareholder servicing fees, Class R (Note 4) Administration and accounting services fees (Note 4) Transfer agent fees, Class I (Note 4) Professional fees Shareholder reporting costs Registration fees, Class I Compliance fees and expenses (Note 4) Insurance expense Trustees' fees and expenses Registration fees, Class R Custodian fees Other expenses TOTAL EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net realized gains from redemptions in-kind — Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ Net of foreign taxes withheld of $2,724. See accompanying notes to financial statements. 17 THE WESTPORT FUNDS STATEMENTS OF CHANGES IN NET ASSETS Westport Select Cap Fund Westport Fund For the Period Ended June 30, 2011 (Unaudited) For the Year Ended December 31, 2010 For the Period Ended June 30, 2011 (Unaudited) For the Year Ended December 31, 2010 FROM OPERATIONS: Net investment loss $ ) $ ) $ ) $ ) Net realized gains (losses) from security transactions ) ) Net realized gains from redemptions in-kind — — — Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS: CLASS R Proceeds from shares sold Payments for shares redeemed ) Net increase (decrease) in net assets from Class R share transactions ) CLASS I Proceeds from shares sold Payments for shares redeemed ) Net increase (decrease) in net assets from Class I share transactions ) ) Net increase (decrease) in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period $ ACCUMULATED NET INVESTMENT (LOSS) $ ) $
